Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 112-130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 112-130 depend from claims 1,3,5,8 or. There is insufficient antecedent basis for this limitation in the claim since all claims 1-110 have been cancelled. The examiner interpreted the claims to be dependent upon claim 111 for examination purposes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 111-114,121,122,124 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2015/0166253) as evidenced by Chemical Spider (Indigo carmine, http://www.chemspider.com/Chemical-Structure.4447431.html).
Nomura teaches foam dyeing of hair (substrate) by applying foam compositions comprising dyes such as indigo carmine, surfactants such as sodium lauryl sulfate (anionic), alkyl poly glucoside (non-ionic) or lauryl dimethylamine oxide (zwitterionic) in aqueous solvent such as purified water and ion-exchanged water to the hair (paragraphs 0029,0067,0069-0073). Foam stabilizers are added (paragraph 0075). Gases are used as the propellant 
Indigo carmine has the following structure as evidenced by the Chem Spider 
document
													

    PNG
    media_image1.png
    250
    250
    media_image1.png
    Greyscale
,
which meets the claimed limitation of formula (I) with the claimed solubility and conversion to indigo as it is the identical compound claimed by applicant and is an acid addition salt. 
	Nomura does not teach all the claimed limitations in a single embodiment but the claimed invention can be arrived at through selection from the disclosure of Nomura. 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the claimed invention from the teachings of Nomura as Nomura teaches using similar indigo carmine dyes comprising surfactants in aqueous medium and spray a foam of the composition onto hair to impart color to the hair. It would have been further obvious that the foam would break after application to the substrate as these are not hard foams and soft foams decrease in size as the gas begins to dissipate from the foam. No reducing agent is present in the foam and no compounds of claim 122 are present in the foam.

Claims 111-114,117-119 and 121-130 are rejected under 35 U.S.C. 103 as being unpatentable over Lagrange (US 2004/0226111) in view of Keranen (US 2020/0370239).
Lagrange teaches dyeing of hair (substrate) by applying compositions comprising dyes of compound A, surfactants such as alkyl poly glucoside (non-ionic) and water to bleached hair (paragraphs 0124-0128). No reducing agent was needed. 
	Lagrange does not teach foams or sprays or hydrolyzing.
Keranen  teaches dyeing hair (paragraph 0086) with indigo derivative dyes (paragraph 0044) by spraying or foaming onto the fiber (paragraph 0068) to introduce the dye into the fiber. Keranen teaches adding surfactants and excluding reducing agents (paragraph 0066). Keranen teaches adding 60-95% water as a solvent and nonionic surfactants (paragraph 0064,0066,0067). Keranen teaches the indigo derivative dyes are hydrolyzed or oxidized to form indigo-dyed fibers using developers such as sodium hydroxide bases (paragraph 0058,0070,0072)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dyeing methods of Lagrange by applying the indigo derivative hair dye by spraying or in the form of a foam as taught by Keranen because Keranen teaches indigo derivative dyes are effectively applied in this manner to penetrate the hair fiber uniformly. Lagrange and Keranen are both directed to effectively applying indigo derivative dyes teaches comprising surfactants and water onto hair to impart color to the hair. Using a known effective method of foam or spray application of similar dyes, surfactants and water in the claimed range of 60 to 95% to provide uniform color to hair is obvious. It would have been further obvious that the foam would break after application to the substrate as these are not hard foams and soft foams decrease in size as the gas begins to dissipate from the foam. No reducing agent is present in the foam and no compounds of claim 122 are present in the foam. It would have been further obvious to oxidize or hydrolyze the dyes to indigo using sodium hydroxide as Keranen teaches this is effective in developing the color and converting the dye to indigo.

Claims 115 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Lagrange (US 2004/0226111) in view of Keranen (US 2020/0370239) and further in view of Zech (US 2009/0017079).
Lagrange and Keranen are relied upon as set forth above. 
	Lagrange and Keranen do not teach oxygen and amounts of gas.
Zech teaches when preparing foam composition for use in hair dyeing (paragraph 0055) gases including air and oxygen can be added in proportions of 1-90% (paragraphs 0052-0054). Zech teaches the amount of gas can be incorporated by setting the conditions and that special effects can be achieved by selection of the gas (paragraph 0058).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dyeing methods of Lagrange and Keranen by making foams using at least 60 to 95% gas wherein the gas may include at least 10% oxygen as Zech teach these are effective gases used for making foams which can be used in hair dye compositions. Using known gases in art recognized effective foaming amounts is obvious absent a showing of unexpected results for a particular gas or range.

Claim 120 is rejected under 35 U.S.C. 103 as being unpatentable over Lagrange (US 2004/0226111) in view of Keranen (US 2020/0370239) and further in view of Hindley (US 2014/0199253)
Lagrange and Keranen are relied upon as set forth above. 
	Lagrange and Keranen do not teach pretreating with caustics.
Hindley teaches hair are conventionally bleached using hydrogen peroxide oxidants and sodium hydroxide (caustic) accelerants before coloring with hair dyes (paragraph 0005).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dyeing methods of Lagrange and Keranen by making pretreating the hair before dyeing with bleach compositions comprising the caustic sodium hydroxide as Hindley teaches this is an accelerant for the bleaching process to prepare the hair for dye and Lagrange invites the inclusion of dyeing bleached hair with the claimed dyes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 111-130 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-17 of U.S. Patent No. 11208559 in view of Keranen (US 2020/0370239). While the Patent does not teach spray dyeing or foam application, Keranen  teaches dyeing hair (paragraph 0086) with indigo derivative dyes (paragraph 0044) by saturating, impregnating, dyebath spraying or foaming onto the fiber (paragraph 0068) effectively introduces the dye into the fiber. It would have been obvious to use the functionally equivalent methods of applying the indigo dyes to hair to achieve the predictable result of uniformly color the hair. Substitution of art recognized equivalent and effective methods only requires routine skill in the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761